UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------ X


Mohamed Salami,

                                    Plaintiff( s),                            21 Civ. 02704 (KMK)
     -against-

BSD Food, LLC and Nelson Buchinger,

                                    Defendant( s).
------------------------------------------------------------------- X


                                   Order Declaring Case Eligible For Mediation
Karas, Kenneth M.
To the Clerk of Court:

1.       This case is determined to be eligible for mediation as to all issues.

2.       The entire mediation process is confidential. The parties and the Mediator may not disclose
         information regarding the process, including settlement terms, to the Court or to third persons
         unless all parties agree. The identity of the Mediator is not to be disclosed even to the Court.
         However, persons authorized by the Court to administer or evaluate the mediation program
         may have access to information necessary to administer or evaluate the program and parties,
         and counsel and mediators may respond to confidential inquiries or surveys by said persons
         authorized by the Court to administer or evaluate the mediation program.

3.       The mediation process shall be treated as a compromise negotiation for purposes of the Federal
         Rules of Evidence and state rules of evidence. The Mediator is disqualified as a witness,
         consultant, attorney, or expert in any pending or future action relating to the dispute, including
         actions between persons not parties to the mediation process.

4.       Entry of this case into the Court's mediation program shall not be deemed to change any
         timetable set by the Court contained in a scheduling order or otherwise governing the
         completion of discovery, motion practice or trial date.




                                                               Kenneth M. . aras
                                                               United States District Judge
Dated: June 18, 2021
       White Plains, New York
